ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Nishioka et al. (EP 1741553 A1) teaches a multi-layer tube comprising a layer (a) and a layer (b) in direct contact, where the layer (a) comprises an aliphatic polyamide composition of an aliphatic polyamide and a rubber-like impact modifier, and the layer (b) comprises a semi-aromatic polyamide composition.  Nishioka fails to teach a concentration of terminal amino groups [A1] and a concentration of terminal carboxyl groups [B1] of an aliphatic polyamide satisfying [A1]>[B1]+10; fails to teach a concentration of terminal amino groups [X] of an aliphatic polyamide composition of 30.4-76.7 µeq/g; fails to teach a total concentration of carboxyl and acid anhydride groups [Y] of an aliphatic polyamide composition of 15-20 µeq/g; and fails to teach an aliphatic polyamide composition satisfying [X]x[Y] = 470.3 to 1150.9 (µeq/g)2.
Funaki et al. (US 2004/0191440 A1) teaches a polyamide resin layer for automobile parts, where the polyamide has a ratio of terminal amino groups to terminal carboxyl groups.  Funaki fails to teach a multi-layer tube comprising a layer (a) and a layer (b) in direct contact; fails to teach a layer (a) comprising an aliphatic polyamide composition of an aliphatic polyamide and an elastomer polymer; fails to teach a layer (b) comprising a semi-aromatic polyamide composition; fails to teach a concentration of 2.
Kumazawa et al. (US 2013/0295308 A1) teaches a polyamide resin composition for fuel hoses comprising an impact modified resin with a concentration of carboxyl and acid anhydride groups.  Kumazawa fails to teach a multi-layer tube comprising a layer (a) and a layer (b) in direct contact; fails to teach a layer (a) comprising an aliphatic polyamide composition of an aliphatic polyamide and an elastomer polymer; fails to teach a layer (b) comprising a semi-aromatic polyamide composition; fails to teach a concentration of terminal amino groups [A1] and a concentration of terminal carboxyl groups [B1] of an aliphatic polyamide satisfying [A1]>[B1]+10; fails to teach a concentration of terminal amino groups [X] of an aliphatic polyamide composition of 30.4-76.7 µeq/g; fails to teach a total concentration of carboxyl and acid anhydride groups [Y] of an aliphatic polyamide composition of 15-20 µeq/g; and fails to teach an aliphatic polyamide composition satisfying [X]x[Y] = 470.3 to 1150.9 (µeq/g)2.
Nakamura et al. (US 7089952 B2) teaches an aliphatic polyamide 6 that is useful in fuel parts.  Nakamura fails to teach a multi-layer tube comprising a layer (a) and a layer (b) in direct contact; fails to teach a layer (a) comprising an aliphatic polyamide composition of an aliphatic polyamide and an elastomer polymer; fails to teach a layer (b) comprising a semi-aromatic polyamide composition; fails to teach a concentration of 2.
Nishioka et al. (US 2007/0148389 A1) teaches a multi-layer tube comprising a layer (a) and a layer (b) in direct contact, where the layer (a) comprises an aliphatic polyamide composition of an aliphatic polyamide and a rubber-like impact resistance improver, and the layer (b) comprises a semi-aromatic polyamide composition.  Nishioka fails to teach a concentration of terminal amino groups [A1] and a concentration of terminal carboxyl groups [B1] of an aliphatic polyamide satisfying [A1]>[B1]+10; fails to teach a concentration of terminal amino groups [X] of an aliphatic polyamide composition of 30.4-76.7 µeq/g; fails to teach a total concentration of carboxyl and acid anhydride groups [Y] of an aliphatic polyamide composition of 15-20 µeq/g; and fails to teach an aliphatic polyamide composition satisfying [X]x[Y] = 470.3 to 1150.9 (µeq/g)2.
Additionally, the claimed multi-layer tube exhibits superior and unexpected adhesion and peel strength between layer (a) and layer (b) after heat treatment when compared to multi-layer tubes that fall outside the scope of the present claims (see Specification as originally filed, [0145]-[0250], Table 1).
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Eli D. Strah/Primary Examiner, Art Unit 1782